Citation Nr: 0211099	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In a June 1999 decision, the Board denied the veteran 
entitlement to a permanent and total disability rating for 
pension purposes.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veteran's Claims 
(Court).  

In an April 2001 order, the Court vacated the Board's June 
1999 decision and remanded the case to the Board for issuance 
of a readjudication decision that takes into consideration, 
and is in compliance with, the Veterans' Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (VCAA).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2. The veteran failed to report for VA examinations scheduled 
in January 1998, March 1998, and April 1998; he has not 
indicated a willingness to report for a VA examination; he 
had not submitted any medical evidence of current disability; 
he has not indicated that his status has changed since he 
filed his claim in October 1997; and he was born in May 1948.  


CONCLUSION OF LAW

The claim of entitlement to a permanent and total disability 
rating for pension purposes is denied for failure to report 
for scheduled VA examinations.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.326, 
3.655 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  It also includes new 
notification provisions.  Portions of this liberalizing law 
are not applicable to this appeal. 

However, in Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002); and Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002), the Federal Circuit held that the section of the VCAA 
codified at 38 U.S.C. §§ 5102, 5103, and 5103A, concerning 
notice and assistance to be provided to claimants by VA, are 
not retroactively applicable to proceedings that were 
complete before VA and were on appeal to United States Court 
of Appeals for Veterans Claims or the Federal Circuit when 
the VCAA was enacted.  See Bernklau, 291 F.3d at 803-06.  
Inasmuch as this case falls within this classification, there 
is no need for the Board to provide the veteran any further 
assistance in obtaining evidence.  Federal legislation is to 
be construed to avoid retroactivity unless a clear 
congressional intent for that result can be discerned.  See, 
e.g., Landgraf v. USI Film Prods., 511 U.S. 244 (1994). 

Regarding the notification provisions of VCAA, in the 
veteran's case, the April 1998 Statement of the Case, 
provided to the veteran, specifically satisfies the 
requirement at § 5103 of the new statute in that it clearly 
notifies the veteran of the evidence necessary to 
substantiate his claims.  Further, he has been offered on 
numerous occasions to submit addition evidence and argument 
in support of his claim.  The veteran has not indicated that 
there has been any change in his status since 1997 when he 
filed his claim.  

Factual Background

In October 1997, VA received the veteran's application for 
pension.  The veteran reported only that he was not currently 
employed and that he and his spouse received no income.  
Information on file shows that he was born in May 1948.  A 
report of contact with the Social Security Administration, 
dated in December 1997, revealed that neither the veteran nor 
his spouse had filed for Social Security disability benefits.

The veteran was scheduled for a VA examination on January 5, 
1998, in Muskogee, Oklahoma.  The claims folder contains a 
copy of a letter, dated December 30, 1997, indicating that 
the veteran was unable to report for the examination on that 
date.  The letter also stated: "We have no resources and no 
telephone."  The veteran, in fact, did not report for the 
scheduled January 1998 examination.  

The claims folder also contains copies of VA notices sent to 
the veteran at his Tulsa, Oklahoma address, regarding 
rescheduled examinations.  The veteran was scheduled for an 
examination on March 12, 1998, at the VA medical center in 
Muskogee, Oklahoma.  The veteran failed to report for this 
examination.  

The veteran was scheduled for an examination on April 1, 
1998, at the VA outpatient clinic in Tulsa, Oklahoma.  

The RO received a written statement from the veteran and his 
spouse, dated March 16, 1998, which indicated that the 
veteran intended to keep the next examination appointment; 
however, the statement also noted that walking to the 
outpatient clinic in Tulsa was "a long distance and 
absolutely physically impossible and a fact and evidence that 
causes recurring, severe, frequent or prolonged muscle pain, 
joint pain, nerve pain, fatigue, headache, blisters, sleep 
disturbance, and is a continuous situation that creates a 
psychological overlay of anxiety reactions."  Further, the 
statement related that all patient records, hospital reports, 
examination reports, and past medical-industrial history were 
already on file with "social authorities."  The veteran and 
his spouse claimed that they were "permanently and totally 
impaired due to our age, education, employment history, 
rehabilitative potential and availability of gainful work 
that Claimant's (sic) can do."  

Notes in the claims folder indicate that the veteran failed 
to report to the scheduled April 1998 VA examination as well.  
Each notification to report for VA examination was mailed to 
the veteran's current address of record in Tulsa, Oklahoma.  

In a June 1998 statement, the veteran and his spouse 
contended that they were unable to appear for the VA 
examinations "by reason of age, sickness and bodily 
infirmity."  The statement further related: "We are as old 
as our parents and disability actually existed from birth."  

In August 1998, VA received a written statement, signed by 
the veteran and his spouse, also dated in August 1998, which 
indicated that the author of the statement had "ankylosing 
and occupational disease (harmful physical agents)," which 
were "a chronic, and usually progressive inflammatory 
disease primarily affecting me.  Generally, the disease 
begins in the joints and gradually progresses to the regions.  
Deterioration of framework/parts can lead to fibrous 
formation and eventual fusion of the union of parts or 
peripheral parts/(equipment) for connection for a computer 
device."  The statement went on to relate that the author 
had "circulating immune complexes," "systemic diseases," 
"stiffness and limited motion," and other symptoms 
including "tenderness over the site, fatigue, loss of 
appetite, loss of weight, iritis, aortic insufficiency, 
painful, swollen, inflamed parts of symmetrical distribution, 
eventual deformities." It was unclear from the statement 
whether the described symptoms applied to the veteran or his 
spouse.  

In statements dated in October 1998 and December 1998, 
references were made to post-traumatic stress disorder and 
depression.  In August 1999, VA received additional 
correspondence from the veteran, which essentially reiterated 
prior allegations.  

Analysis

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities, 
which are not the result of his own willful misconduct.  See 
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  There is total 
disability when there is present any impairment of the mind 
or body that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
See 38 C.F.R. § 3.340(a)(1).  A disability is permanent if 
the impairment is reasonably certain to continue throughout 
the life of the disabled person.  See 38 C.F.R. § 3.340(b); 
see also 38 U.S.C.A. § 1502(a) (defining permanent and total 
disability), as amended, effective from September 17, 2001.  

There are three alternative bases on which permanent total 
disability for pension purposes may be established.  First, 
it may be established that the veteran has a lifetime 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation, by rating each disability under the appropriate 
diagnostic code (found in Title 38, Part 4), and then 
combining the ratings to determine if the veteran has a 100 
percent schedular evaluation for pension purposes.  See 38 
U.S.C.A. § 1502(a)(1) (as amended, effective September 17, 
2001); 38 C.F.R. § 4.15.  The permanent loss of the use of 
both hands, of both feet, or of 1 hand and 1 foot, or of the 
sight of both eyes, or becoming permanently helpless or 
permanently bedridden, will be considered to be permanent and 
total disability.  See 38 C.F.R. § 4.15.  

If the veteran does not meet the criteria for a combined 
schedular 100 percent evaluation for pension purposes, he may 
qualify for a permanent total disability rating for pension 
purposes if he has a lifetime impairment that precludes him 
from securing and following substantially gainful employment.  
See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  However, 
if there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, there 
must be at least one disability rated at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a 100 percent schedular evaluation for pension 
purposes.  See 38 C.F.R. §§ 4.16(a), 4.17(b).  

Finally, if the ratings do not meet the prescribed percentage 
standards, but the veteran is unemployable by reason of his 
or her disabilities, age, occupational background, and other 
related factors, a permanent total disability rating for 
pension purposes is authorized to be granted on an extra- 
schedular basis.  See 38 C.F.R. §§ 3.321(b)(2), 4.17(b).  

Where there is a claim for disability compensation or pension 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a VA examination will be authorized.  
Individuals for whom a VA examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a).  Provided it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution, or a statement 
from a private physician, may be accepted for rating a claim 
without further examination.  See 38 C.F.R. § 3.326(b) and 
(c).  

Generally, when entitlement to a benefit cannot be 
established without a current VA examination, and a claimant, 
without good cause, fails to report for such examination, 
action specified by regulation is required.  See 38 C.F.R. § 
3.655(a).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
the death of an immediate family member, etc.  Id.  
Specifically, when an examination is scheduled in conjunction 
with an original claim other than for compensation, and the 
claimant fails to report, the claim shall be denied.  See 38 
C.F.R. § 3.655(b).  

In the veteran's case, he and his spouse have submitted 
statements in which they claim permanent and total 
disability, and describe disorders and symptoms causing such 
disability.  The Board concedes that the veteran indeed may 
suffer from physical or mental disability, as claimed.  
However, he has failed to submit any objective private or VA 
medical evidence showing that he currently suffers from any 
disability.  Therefore, pursuant to regulation, a VA 
examination is required.  See 38 C.F.R. § 3.326(a).  To that 
end, the veteran was scheduled for VA examinations in January 
1998, March 1998, and April 1998.  He failed to report for 
each scheduled examination.  

Although the veteran apparently attempted to notify VA 
personnel that he was unable to report for the January 1998 
examination, there is no evidence in the record to suggest 
that the veteran had good cause to fail to report to the 
subsequent examinations.  See 38 C.F.R. § 3.655(a).  Copies 
of the notifications to report contained in the claims file 
show the veteran's current address of record.  There is no 
indication that he did not receive notices of the 
examinations.  The letters sent to him by VA were mailed to 
his address of record and there is nothing in the file 
showing that the letters were returned by the Post Service 
indicating that they were undeliverable.  "Presumption of 
regularity" supports the official acts of public officers 
(to include proper mailing of notification of decisions) and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  See Ashley v. Derwinski, 2 
Vet. App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)). While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  In fact, the veteran in 
various correspondence to VA notes the scheduled 
examinations, but fails to present good cause for his failure 
to report for them.  Furthermore, the veteran has not 
indicated any present willingness to report for an 
examination.  Hence, pursuant to 38 C.F.R. § 3.655(b), 
failure to report for a scheduled VA examination requires 
denial of the claim.  Action by the Board and VA is bound by 
the applicable law and regulations as written.  See 38 
U.S.C.A. § 7104(c).  

The Board acknowledges that the veteran's spouse has made 
statements suggesting that she is also a veteran.  The RO, in 
a November 1998 letter, advised the veteran that, if his 
spouse were, in fact, a veteran herself, she should submit a 
copy of her discharge papers.  There is no indication that 
the veteran's spouse has submitted the required documentation 
of service to establish status as a veteran for purposes of 
obtaining benefits.  


ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

